       Case 1:17-cv-04799-JGK Document 79 Filed 10/12/18 Page 1 of 1
                                                     USDC SONY
                                                     DOCUMENT
                                                     E:..ECTRONICALL Y FILED
UNITED STATES DISTRICT COURT                         LUC#
SOUTHERN DISTRICT OF NEW YORK                                                                                &._--=--_
                                                     fl A TE F::::::-1--::LE::--::D-:=-·-_-,_f...,.,0..:j-.,~~~,

AITABEDELLAH SALEM,

                      Plaintiff,                17-cv-4799 (JGK)

              -against-                         ORDER

CITY OF NEW YORK ET AL. ,

                       Defendants.

JOHN G. KOELTL, United States District Judge:

     The defendants may move to dismiss by November 13, 2018.

The plaintiff shall respond to the motion to dismiss by January

4, 2019. The defendant shall reply by January 22, 2019.

SO ORDERED.

Dated:October 11, 2018


                                   ~ ~$.K~ELTL
      New York, New York


                                         United States District Judge




                                     1
